DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's arguments with respect to claims 1-3 and new claims 8-15 based on the Response filed on 01/11/2022 have been considered but are moot in view of the new ground(s) of rejection.  Therefore, this is Final action.

Claim 4-8 are canceled. Claims 9-15 are newly added.  
Claims 1-3 and 9-15 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 2-3 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 20170031202).

    PNG
    media_image1.png
    351
    538
    media_image1.png
    Greyscale

Regard to claim 2, Lee et al. disclose a component comprising: 
a housing 360; and 
a screen 250, wherein the screen comprises cover glass 250, 
a display module 210/420, and 
a protective frame 430, the display module further comprises a backlight plate 421 having a bottom face and a side face, the protective frame 430 totally wraps the bottom face and the side face of the backlight plate 421/422 of the display module, 
glue 470 connects a side face of the housing 360 and side face of the protective frame 430, and glue 470 connects a bottom face of the housing and bottom face of the protective frame, wherein bottom faces are orthogonal to side faces.  

a housing 360; and 
a screen, wherein the screen comprises cover glass 250, 
a display module 210/420 having a bottom face and a side face, and 
a protective frame 430, wherein the protective frame 430 totally wraps the bottom face and the side face of the display module, 
glue 470 connects a side face of the housing 360 and side face of the protective frame 430, and glue connects 470 a bottom face of the housing and bottom face of the protective frame 430, wherein bottom faces are orthogonal to side faces.  

Regard to claim 13, Lee et al. disclose the component, wherein the display module is a liquid crystal display (LCD).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20170031202) applied to claim 3 in view of Kwok et al. (US 20060103299).

Lee et al. (US 20170031202) fail to disclose the component, wherein the display module is an active matrix organic light emitting diode (AMOLED).  

Kwok et al. teach the component, wherein the display module is an active matrix organic light emitting diode (AMOLED).  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a component as Lee et al. (US 20170031202) disclosed with the display module being an active matrix organic light emitting diode (AMOLED) for providing light-weight, ultra-thin, and self-emitting, whilst offering video quality emissions with a wide viewing angle [0082] as Kwok et al. taught.

2.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20170031202) applied to claim 3 in view of Lee et al. (US 20140368747).

Lee et al. (US 20170031202) fail to disclose the component, wherein a touch panel is embedded in the display module.  

Lee et al. (US 20140368747) teaches a touch pattern may be implemented (embedded) in an in-cell LCD or an active area [0213]. The display unit 210 may include a touch sensing unit allowing for an inputting operation in a tactile manner [0107].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a component as Lee et al. (US 20170031202) disclosed with a touch panel embedded in the display module for an inputting operation in a tactile manner [0107] as Lee et al. (US 20140368747) taught.

2.	Claims 1 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20140368747) in view of Wang (US 20190379772).

    PNG
    media_image2.png
    296
    449
    media_image2.png
    Greyscale

Regard to claim 1, Lee et al. (US 20140368747) disclose a component comprising  
a housing 801; and 
a screen, wherein the screen comprises cover glass 820, 
a touch panel [a touch sensing panel is installed within the display module], and 
a display module 810 having a bottom face and a side face, wherein the bottom face is orthogonal to the side face, and 
a protective frame 832, wherein the display module 810, the touch panel [within the display module], and the cover glass 820 are connected in sequence from bottom to top, the protective frame wraps the bottom face and the side face of the display module, 
glue [a bonding layer 840 and an adhesive tape 831] is disposed on a side face of the housing the glue forms a first joint face between the housing 801 and both the display module 810 and the protective frame 830 [but the glue does not contact with the display module 610], 

However, Lee et al. (US 20140368747) fail to disclose the component, wherein the glue forms a second joint face between the housing and the cover glass, and the housing is connected to the screen by both the first joint face and the second joint face.  

    PNG
    media_image3.png
    226
    877
    media_image3.png
    Greyscale

Wang teaches the component, wherein 
the glue [a sealant 32] forms a first joint face between the housing 33 and both the display module 42 [the display module and the protective frame as the primary reference Lee et al. (US 20140368747)] 
the glue [a sealant 32] forms a second joint face between the housing 33 and the cover glass 41, and 
the housing 33 is connected to the screen by both the first joint face and the second joint face.  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a component as Lee et al. disclosed with the component, wherein the glue forms a second joint face between the housing and the cover glass, and the housing is connected to the screen by both the first joint face and the second joint face for aligning at the adhesive layer, thereby reducing a step between the cover glass and the display module [0054] as Wang taught.

Regard to claim 9, Lee et al. (US 20140368747) disclose the component, wherein the first joint face connects a bottom face of the housing 801 to the protective frame 630.  

Regard to claim 10, Lee et al. (US 20140368747) disclose the component, wherein the bottom face of the housing 801 is orthogonal to a side face of the housing.  

Regard to claim 11, Lee et al. (US 20140368747) disclose the component, wherein the first joint face [an adhesive tape 831] connects both the bottom face of the housing and the side face of the housing to the protective frame.  

3.	Claims 1 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20170031202) in view of Lee et al. (US 20140368747).

    PNG
    media_image1.png
    351
    538
    media_image1.png
    Greyscale

Regard to claim 1, Lee et al. (US 20170031202) disclose a component comprising:
a housing 360; and 
a screen, wherein the screen comprises cover glass 250, 
a display module 210/420 having a bottom face and a side face, wherein the bottom face is orthogonal to the side face, and 
a protective frame 430, the protective frame wraps the bottom face and the side face of the display module 210/430, 
glue 470 is disposed on a side face of the housing 360;
the glue 470 forms a first joint face between the housing 360 and both the display module 210/420 and the protective frame 430, 
the glue 470 forms a second joint face between the housing 360 and the cover glass 250, and 
the housing 360 is connected to the screen by both the first joint face and the second joint face.  

However, Lee et al. (US 20170031202) fail to disclose a touch panel, wherein the display module, the touch panel, and the cover glass are connected in sequence from bottom to top.

    PNG
    media_image2.png
    296
    449
    media_image2.png
    Greyscale

Lee et al. (US 20140368747) teaches a touch pattern may be implemented (embedded) in an in-cell LCD or an active area [0213], wherein the display module, the touch panel, and the cover glass are inherently connected in sequence from bottom to top.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a component as Lee et al. (US 20170031202) disclosed with a touch panel embedded in the display module for an inputting operation in a tactile manner [0107] as Lee et al. (US 20140368747) taught.

Regard to claim 9, Lee et al. (US 20140368747) disclose the component, wherein the first joint face connects a bottom face of the housing 801 to the protective frame 630.  
Regard to claim 10, Lee et al. (US 20140368747) disclose the component, wherein the bottom face of the housing 801 is orthogonal to a side face of the housing.  

Regard to claim 11, Lee et al. (US 20140368747) disclose the component, wherein the first joint face [an adhesive tape 831] connects both the bottom face of the housing and the side face of the housing to the protective frame.  

Regard to claim 12, Lee et al. (US 20170031202) disclose the component, wherein the first joint face connects the side face of the housing to the side face of the display module.   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296. The examiner can normally be reached 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871